Citation Nr: 1146171	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1953 to October 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now under the jurisdiction of the Waco, Texas RO.  This case was before the Board in May 2010, December 2010, and June 2011, when it was remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if any action on his part is required.


REMAND

As was noted in the Board's June 2011 remand, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that a VA audiologist conducting a VA audiological evaluation must fully describe the functional effects caused by a hearing disability in his or her final report (needed for potential application of 38 C.F.R. § 3.321(b) as to whether referral for an extraschedular rating is warranted).  The Court noted: "Unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Notably, on October 10, 2008, the Veterans Benefits Administration issued Fast Letter 08-33 reinstating the requirement for audiologists to comment on the effects of the condition on occupational function and daily activities.
The June 2011 Board remand requested an audiological evaluation of the Veteran to determine the current severity of his bilateral hearing loss disability and the effect of this disability on his occupational functioning and daily activities.  The report of the July 2011 audiological evaluation (when the claims file was not available) does not include comment regarding the effect of the Veteran's hearing disability on occupational functioning and daily activities; instead, the examiner limits the opinion as to the effect on employability.  The September 2011 addendum (which notes that the claims file was reviewed) similarly opines regarding employability, and refers to "the previous note for opinion."  The July 2011 examination report and September 2011 addendum are not responsive to the Board's specific remand instructions, or to the very specific guidance provided by the Court in Martinak, supra.  Accordingly, this matter must be remanded, once again, for the development sought.  

Because action ordered in the Board's June 2011 Remand was not completed, this matter must again be remanded for completion of the development (and readjudication).  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  The RO should be aware that when the Board fails to return a case to the RO for completion of actions ordered in a remand that were not completed, and such decision is appealed, the U.S. Court of Appeals for Veterans Claims (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) routinely, under the Stegall precedent, returns the case to the Board for completion of the action sought in the remand.  Furthermore, it is well-settled that when VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that this case has been advanced on its docket due to the Veteran's age, and that inherent in a remand is a delay of the final determination.  However, given the circumstances the Board has no other option.

Accordingly, the case is REMANDED for the following:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should arrange for an audiological evaluation of the Veteran to determine the current severity of his bilateral hearing loss disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should note the Veteran's subjective complaints of the effect his hearing loss has on daily and occupational functioning and offer comment on those complaints (i.e., comment whether the degree of interference with functioning the Veteran describes is consistent with audiometry findings, and on the impact that the Veteran's level of hearing loss shown would be expected to have on occupational functioning and daily activities).  The examiner must explain the rationale for all opinions.

2.  The RO should ensure that the development sought is completed (as requested).  The RO should then readjudicate the claim (to specifically include consideration of whether referral for extraschedular consideration is warranted, and addressing any individual unemployment questions raised by the record).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

